          Case 1:15-cr-00093-VEC Document 523 Filed 07/17/20 Page 1 of 3

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                  DATE FILED: 7/17/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :     15-CR-93 (VEC)
                 -against-                                    :
                                                              :        ORDER
                                                              :
 SHELDON SILVER,                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS resentencing is scheduled for July 20, 2020, at 2:00 p.m.;

        IT IS HEREBY ORDERED that Courtroom 506 of the Thurgood Marshall Courthouse,

40 Foley Square, not Courtroom 443 as previously indicated, will serve as the overflow

courtroom for members of the public to observe the proceeding. The resentencing will otherwise

still proceed in Courtroom 110.

        IT IS FURTHER ORDERED that the public can remotely access the audio of the

proceeding by dialing into (888) 363-4749, Access code: 3121171#, Security code: 0093#. All

persons accessing the conference dial-in are reminded to keep their devices on mute and that

recording or rebroadcasting of the proceeding is prohibited by law.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.
         Case 1:15-cr-00093-VEC Document 523 Filed 07/17/20 Page 2 of 3




        IT IS FURTHER ORDERED that Defendant’s written submission regarding his current

financial position, the status of litigation with respect to his state pension, and the potential

collateral consequences should this Court sentence him to a term of incarceration is due no later

than July 20, 2020, at 10:00 a.m.



SO ORDERED.
                                                          _________________________________
Date: July 17, 2020                                             VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                 2 of 2
         Case 1:15-cr-00093-VEC Document 523 Filed 07/17/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
